DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive. Applicant argues on page 7 that Haddick fails to teach that the head-mounted eyepiece captures images that are projected onto the body of the user. Haddick teaches images that are previously taken being projected onto the body of the user. The office action agrees with this point; however, this limitation is not claimed. The claim states digital content (x-ray) corresponding to the one or more images of the environment (paragraph 412 teaches the device imaging the user’s hand. This image is the image of the environment). The digital content is then overlaid on this image of the environment. Paragraph 412 makes clear that the x-ray is overlaid on the hand of the user. Nowhere does the claim state that the digital content is captured by the head-mounted eyepiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623